The Honorable H.G. Foster Prosecuting Attorney 20th Judicial District 915 Oak Street, Suite 1000 Conway, AR 72032
Dear Mr. Foster:
This is in response to Deputy Prosecuting Attorney Michael Davis' request for an opinion regarding the proper use of probation fees collected in juvenile court. The collection of such fees was authorized by Section 5 of Act 418 of 1989, codified at A.C.A. § 16-13-326 (Supp. 1989). Specifically, this section provides:
  (a) The judge of the juvenile division of chancery court may charge a juvenile a fee, not to exceed twenty dollars ($20.00) per month, for probation services provided by the court.
  (b) Funds derived from the fee shall be deposited in the county treasury of the county in which probation services are provided.
  (1) The funds shall be used by the county to provide services to juveniles.
  (2) The funds shall not be used to defray the cost of probation officers or other court personnel.
This statute has not been construed by a court to date; however, in my opinion it is fairly self-explanatory. The statute provides that the probation fees shall be placed in the county treasury of the county providing the probation services, and that the fees shall be used by the county to provide services to juveniles. The only limitation on the use of the fees is that they may not be used to defray the cost of probation officers or other court personnel. See § 16-13-326(b)(2). Presumably, this means that the fees could not be used to compensate such personnel. Any other use of the fees that is related to providing probation services to juveniles should be permissible.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Catherine Templeton.
Sincerely,
Winston Bryant Attorney General
cc: Michael Davis, Deputy Prosecuting Attorney